UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-22211 SOUTH JERSEY GAS COMPANY (Exact name of registrant as specified in its charter) New Jersey 21-0398330 (State of incorporation) IRS employer identification no.) 1 South Jersey Plaza, Folsom, NJ 08037 (Address of principal executive offices, including zip code) (609) 561-9000 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 1, 2011 there were 2,339,139 shares of the registrant’s common stock outstanding. All common shares are owned by South Jersey Industries, Inc., the parent company of South Jersey Gas Company. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 Signatures 29 2 Table of Contents SOUTH JERSEY GAS COMPANY CONDENSED STATEMENTS OF INCOME (UNAUDITED) (In Thousands) Three Months Ended June 30, Operating Revenues $ $ Operating Expenses: Cost of Sales (Excluding depreciation) Operations Maintenance Depreciation Energy and Other Taxes Total Operating Expenses Operating Income Other Income and Expense Interest Charges ) ) Income Before Income Taxes Income Taxes ) ) Net Income $ $ The accompanying notes are an integral part of the unaudited condensed financial statements. 3 Table of Contents CONDENSED STATEMENTS OF INCOME (UNAUDITED) (In Thousands) Six Months Ended June 30, Operating Revenues $ $ Operating Expenses: Cost of Sales (Excluding depreciation) Operations Maintenance Depreciation Energy and Other Taxes Total Operating Expenses Operating Income Other Income and Expense Interest Charges ) ) Income Before Income Taxes Income Taxes ) ) Net Income $ $ The accompanying notes are an integral part of the unaudited condensed financial statements. 4 Table of Contents SOUTH JERSEY GAS COMPANY CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) Three Months Ended June 30, Net Income $ $ Other ComprehensiveGain (Loss)- Net of Tax: Unrealized Gain (Loss) on Available-for-Sale Securities 50 ) Unrealized Gain on Derivatives - Other 7 7 Other Comprehensive Gain (Loss)- Net of Tax * 57 ) Comprehensive Income $ $ Six Months Ended June 30, Net Income $ $ Other Comprehensive Loss- Net of Tax: Unrealized Loss on Available-for-Sale Securities ) ) Unrealized Gain on Derivatives - Other 14 14 Other Comprehensive Loss - Net of Tax * ) ) Comprehensive Income $ $ * Determined using a combined statutory tax rate of 41% . The accompanying notes are an integral part of the unaudited condensed financial statements. 5 Table of Contents SOUTH JERSEY GAS COMPANY CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Thousands) Six Months Ended June 30, Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Capital Expenditures ) ) Net Proceeds from Sale of Restricted Investments in Margin Accounts - Investment in Long-Term Receivables ) ) Proceeds from Long-Term Receivables Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Net Borrowing from (Repayment of) Lines of Credit ) Proceeds from Issuance of Long-Term Debt - Payments for Issuance of Long-Term Debt ) ) Dividend on Common Stock - ) Net Cash Provided in Financing Activities Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of the unaudited condensed financial statements. 6 Table of Contents SOUTH JERSEY GAS COMPANY CONDENSED BALANCE SHEETS (UNAUDITED) (In Thousands) June 30, December 31, Assets Property, Plant and Equipment: Utility Plant, at original cost $ $ Accumulated Depreciation ) ) Property, Plant and Equipment - Net Investments: Available-for-Sale Securities Restricted Investments Total Investments Current Assets: Cash and Cash Equivalents Accounts Receivable Accounts Receivable - Related Parties Unbilled Revenues Provision for Uncollectibles ) ) Natural Gas in Storage, average cost Materials and Supplies, average cost Prepaid Taxes Derivatives - Energy Related Assets Other Prepayments and Current Assets Total Current Assets Regulatory and Other Noncurrent Assets: Regulatory Assets Unamortized Debt Issuance Costs Long-Term Receivables Derivatives - Energy Related Assets Other Total Regulatory and Other Noncurrent Assets Total Assets $ $ The accompanying notes are an integral part of the unaudited condensed financial statements. 7 Table of Contents SOUTH JERSEY GAS COMPANY CONDENSED BALANCE SHEETS (UNAUDITED) (In Thousands, except per share amounts) June 30, December 31, Capitalization and Liabilities Common Equity: Common Stock, Par Value $2.50 per share: Authorized - 4,000,000 shares Outstanding - 2,339,139 shares $ $ Other Paid-In Capital and Premium on Common Stock Accumulated Other Comprehensive Loss ) ) Retained Earnings Total Common Equity Long-Term Debt Total Capitalization Current Liabilities: Notes Payable Current Portion of Long-Term Debt Accounts Payable - Commodity Accounts Payable - Other Accounts Payable - Related Parties Derivatives - Energy Related Liabilities Deferred Income Taxes - Net Customer Deposits and Credit Balances Environmental Remediation Costs Taxes Accrued Pension Benefits Interest Accrued Other Current Liabilities Total Current Liabilities Regulatory and Other Noncurrent Liabilities: Regulatory Liabilities Deferred Income Taxes - Net Environmental Remediation Costs Asset Retirement Obligations Pension and Other Postretirement Benefits Investment Tax Credits Derivatives - Energy Related Liabilities Derivatives - Other Other Total Regulatory and Other Noncurrent Liabilities Commitments and Contingencies (Note 9) Total Capitalization and Liabilities $ $ The accompanying notes are an integral part of the unaudited condensed financial statements. 8 Table of Contents NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: THE ENTITY - South Jersey Industries, Inc. (SJI) owns all of the outstanding common stock of South Jersey Gas Company (SJG), a regulated natural gas utility. SJG distributes natural gas in the seven southern most counties of New Jersey. In our opinion, the condensed financial statements reflect all normal and recurring adjustments needed to fairly present our financial position and operating results at the dates and for the periods presented. SJG’s business is subject to seasonal fluctuations and accordingly, this interim financial information should not be the basis for estimating the full year’s operating results. As permitted by the rules and regulations of the Securities and Exchange Commission, the accompanying condensed financial statements contain certain condensed financial information and exclude certain note disclosures normally included in annual audited financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). These condensed financial statements should be read in conjunction with SJG’s 2010 Form 10-K for a more complete discussion of our accounting policies and certain other information. REVENUE BASED TAXES - SJG collects certain revenue-based energy taxes from its customers. Such taxes include New Jersey State Sales Tax, Transitional Energy Facility Assessment (TEFA) and Public Utilities Assessment (PUA). State sales tax is recorded as a liability when billed to customers and is not included in revenue or operating expenses. TEFA and PUA are included in both revenues and cost of sales, and totaled $1.2 million and $1.1 million for the three months ended June 30, 2011 and 2010, and $5.0 million and $4.8 million for the six months ended June 30, 2011 and 2010, respectively. NEW ACCOUNTING PRONOUNCEMENTS — Other than as described below, no new accounting pronouncement issued or effective during 2010 and 2011 had, or is expected to have, a material impact on the condensed financial statements. The FASB has issued Accounting Standards Update (ASU) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.This ASU allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with a total for other comprehensive income, and a total amount for comprehensive income.ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity.The new guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Management is currently evaluating the impact that the adoption of this guidance will have on the Company’s financial statements. 2. STOCK-BASED COMPENSATION PLANS: The following table summarizes the SJI nonvested restricted stock awards pertaining to SJG outstanding at June 30, 2011, and the assumptions used to estimate the fair value of the awards: Grant Date Shares Outstanding Fair Value Per Share Expected Volatility Risk-Free Interest Rate Jan. 2009 $ 28.6 % 1.20 % Jan. 2010 $ 29.0 % 1.65 % Jan. 2011 $ 27.5 % 1.01 % Expected volatility is based on the actual volatility of SJI’s share price over the preceding 3-year period as of the valuation date. The risk-free interest rate is based on the zero-coupon U.S. Treasury Bond, with a term equal to the 3-year term of the restricted shares. As notional dividend equivalents are credited to the holders, which are reinvested during the 3-year service period, no reduction to the fair value of the award is required. The cost for restricted stock awards during 2011 and 2010 is approximately $0.1 million per quarter. 9 Table of Contents As of June 30, 2011, there was $0.6 million of total unrecognized compensation cost related to nonvested share-based compensation awards granted under the restricted stock plans. That cost is expected to be recognized over a weighted average period of 2.0 years. The following table summarizes information regarding restricted stock award activity during the six months ended June 30, 2011, excluding accrued dividend equivalents: Shares Weighted Average Grant Date Fair Value Nonvested Shares Outstanding, January 1, 2011 $ Granted $ Nonvested Shares Outstanding, June 30, 2011 $ During the six months ended June 30, 2011, SJG awarded 15,186 shares that had vested at December 31, 2010, to its officers at a market value of $0.8 million. During the six months ended June 2010, SJG awarded 14,400 shares at a market value of $0.5 million. SJG has a policy of making cash payments to SJI to satisfy its obligations under this plan. Cash payments to SJI during both the six months ended June 30, 2011 and 2010 were approximately $0.3 million relating to stock awards. Additionally, a change in control could result in the nonvested shares becoming nonforfeitable or immediately payable in cash. 3. RATES AND REGULATORY ACTIONS: SJG is subject to the rules and regulations of the New Jersey Board of Public Utilities (BPU).The Company made a filing with the BPU in October 2010 requesting an extension of the Capital Investment Recovery Tracker (CIRT II).The BPU approved a CIRT II program in March 2011, allowing the Company to accelerate an additional $60.3 million of capital spending into 2011 and 2012.Under CIRT II, the Company capitalizes our return on CIRT II investments until they are recovered in rate base as utility plant in service.On June 1, 2011 the Company filed a petitionwith the BPU requestingrecovery of CIRT II investments through a 0.5% increase in base rateseffective on October 1, 2011.This petition is currently pending. On March 29, 2011, SJG credited the accounts of our Basic Gas Supply Service (BGSS) customers with refunds totaling $21.1 million due to actual gas costs being lower than projected. On June 1, 2011, the Company filed its annual BGSS clause and Conservation Incentive Program (CIP) filings with the BPU.These petitions request a 2.9% reduction in rates for the BGSS and a 2.5% reduction in rates for the CIP, both commencing on October 1, 2011.Also on June 1, 2011, the Company filed its annual Energy Efficiency Tracker (EET) petition, requesting a 0.5% increase.These petitions are currently pending. There have been no other significant regulatory actions or changes to SJG’s rate structure since December 31, 2010.See Note 3 to the Financial Statements in Item 8 of SJG’s Form 10-K as of December 31, 2010. 4. REGULATORY ASSETS AND LIABILITIES: There have been no significant changes to the nature of SJG’s regulatory assets and liabilities since December 31, 2010, which are described in Notes 3 and 4 to the Financial Statements in Item 8 of SJG’s Form 10-K as of December 31, 2010. 10 Table of Contents Regulatory Assets consisted of the following items (in thousands): June 30, December 31, Environmental Remediation Costs: Expended - Net $ $ Liability for Future Expenditures Income Taxes - Flowthrough Depreciation Deferred Asset Retirement Obligation Costs Deferred Pension and Other Postretirement Benefit Costs Conservation Incentive Program Receivable Societal Benefit Costs Receivable Premium for Early Retirement of Debt Other Regulatory Assets Total Regulatory Assets $ $ Regulatory Liabilities consisted of the following items (in thousands): June 30, December 31, Excess Plant Removal Costs $ $ Deferred Revenues - Net Other Regulatory Liabilities Total Regulatory Liabilities $ $ DEFERRED REVENUES – NET – Over/under collections of gas costs are monitored through SJG’s BGSS clause.Net undercollected gas costs are classified as a regulatory asset and net overcollected gas costs are classified as a regulatory liability.Derivative contracts used to hedge natural gas purchases are also included in the BGSS, subject to BPU approval.The BGSS decreased from a $20.2 million regulatory liability at December 31, 2010 to a $4.6 million regulatory liability at June 30, 2011 primarily due to the BGSS refund to customers discussed above in Note 3, partially offset by gas costs recovered from customers exceeding the actual cost of the commodity incurred during the first six months of 2011 as a result of natural gas prices remaining at very low levels. 5. RELATED PARTY TRANSACTIONS: There have been no significant changes in the nature of SJG’s related party transactions since December 31, 2010. See Note 5 to the Financial Statements in Item 8 of SJG’s Form 10-K as of December 31, 2010 for a detailed description of such transactions. A summary of related party transactions, excluding pass-through items, included in Operating Revenues were as follows, (in thousands): ThreeMonthsEnded June 30, SixMonthsEnded June 30, Operating Revenues/Affiliates: SJRG $ $ 82 $ $ Other Total Operating Revenue/Affiliates $ 11 Table of Contents Related party transactions, excluding pass-through items, included in Operating Expenses were as follows, (in thousands): ThreeMonthsEnded June 30, SixMonthsEnded June 30, Costs of Sales/Affiliates (Excluding depreciation): SJRG $ $ - $ $ Energy-Related Derivative Losses * SJRG $ * Contracts used to hedge natural gas purchases. Included in Cost of Sales on the Condensed Statement of Income. Operations Expense/Affiliates SJI $ SJIS Millennium Other ) Total Operations Expense/Affiliates $ 6. FINANCIAL INSTRUMENTS: Restricted Investments - In accordance with the terms of our tax-exempt first mortgage bonds, unused proceeds are required to be escrowed pending approved construction expenditures. As of both June 30, 2011 and December 31, 2010, the escrowed proceeds, including interest earned, totaled $0.1 million. The carrying amounts of the Restricted Investments approximate their fair value at June 30, 2011 and December 31, 2010. Beginning in the third quarter of 2010, SJG established a margin account with SJRG in conjunction with SJG's risk management activities as detailed in Note 11. The funds provided by SJG will increase or decrease as the number and value of outstanding energy-related contracts held with SJRG changes. As of June 30, 2011 and December 31, 2010, the balance held with SJRG totaled $3.2 million and $4.2 million, respectively. Long-Term Receivables– SJG provides financing to customers for the purpose of attracting conversions to natural gas heating systems from competing fuel sources.The terms of these loans call for customers to make monthly payments over a period of up to five years with no interest.The carrying amounts of such loans were $10.4 million as of both June 30, 2011 and December 31, 2010.The current portion of these receivables is reflected in Accounts Receivable and the non-current portion is reflected in Long-Term Receivables on the balance sheet.The carrying amounts noted above are net of unamortized discounts resulting from imputed interest in the amount of $1.2 million as of both June 30, 2011 and December 31, 2010.The annual amortization to interest is not material to SJG’s financial statements.The carrying amounts of these receivables approximate their fair value at June 30, 2011 and December 31, 2010. Long-Term Debt– SJG did not issue any long-term debt during the first six months of 2011.During the first six months of 2010, SJG issued $60.0 million aggregate principal amount of its Medium Term Notes in private placements due 2026.As of both June 30, 2011 and December 31, 2010, $35.0 million remained available under this $150.0 million Medium Term Note program that was approved by the BPU in September 2009. The estimated fair values of SJG’s long-term debt, including current maturities, as of June 30, 2011 and December 31, 2010, were $456.4 million and $455.5 million, respectively. We based the estimates on interest rates available to SJG at the end of each period for debt with similar terms and maturities. Carrying amounts as of both June 30, 2011 and December 31, 2010, were $390.0 million. We retire debt when it is cost effective as permitted by the debt agreements.Our long-term debt agreements contain no financial covenants. 12 Table of Contents 7. UNUSED LINES OF CREDIT: Credit facilities and available liquidity as of June 30, 2011 were as follows (in thousands): Total Facility Usage Available Liquidity Expiration Date Revolving Credit Facility $ $ $ May 2015 (A) (B) Uncommitted Bank Lines - Various Total $ $ $ (A)See Note 12 – Subsequent Event (B)A new revolving credit facility was established by SJG in May 2011.The SJG facility is a $200.0 million, four-year facility, provided by a syndicate of banks.The facility contains one financial covenant limiting the ratio of indebtedness to total capitalization (as defined in the credit agreement)to not more than 0.65 to 1 measured at the end of each fiscal quarter.SJG was in compliance with this covenant as of June 30, 2011. This facility replaces SJG’s $100.0 million revolving credit facility and $40.0 million committed line of credit, both of which would otherwise have expired in August of 2011.See Note 12. Average borrowings outstanding under these credit facilities during the six months ended June 30, 2011 and 2010 were $37.6 million and $84.5 million, respectively.The maximum amount outstanding under these credit facilities during the six months ended June 30, 2011 and 2010 were $61.8 million and $112.5 million, respectively. Based upon the existing credit facilities and a regular dialogue with our banks, we believe that there will continue to be sufficient credit available to meet our business’ future liquidity needs. Borrowings under these credit facilities are at market rates.The weighted average borrowing cost, which changes daily, was 1.27% and 0.70% at June 30, 2011 and 2010, respectively. 8. PENSION AND OTHER POSTRETIREMENT BENEFITS: For the three and six months ended June 30, 2011 and 2010, net periodic benefit cost related to the employee and officer pension and other postretirement benefit plans consisted of the following components (in thousands): Pension Benefits ThreeMonthsEnded June 30, SixMonthsEnded June 30, Service Cost $ Interest Cost Expected Return on Plan Assets ) Amortizations: Prior Service Cost 48 61 Actuarial Loss Net Periodic Benefit Cost Capitalized Benefit Costs ) Total Net Periodic Benefit Expense $ 13 Table of Contents Other Postretirement Benefits ThreeMonthsEnded June 30, SixMonthsEnded June 30, Service Cost $ Interest Cost Expected Return on Plan Assets ) Amortizations: Prior Service Credits ) Actuarial Loss Net Periodic Benefit Cost Capitalized Benefit Costs ) Total Net Periodic Benefit Expense $ Capitalized benefit costs reflected in the table above relate to our construction program. No contributions were made to the pension plans during the six-month periods ending June 30, 2011. During May 2010, we contributed $6.4 million to our pension plans. We expect to make no contributions to our pension plans in 2011; however, changes in future investment performance and discount rates may ultimately result in a contribution.We also have a regulatory obligation to contribute approximately $3.6 million annually to our other postretirement benefit plans’ trusts, less costs incurred directly by us. See Note 11 to the Financial Statements in Item 8 of SJG’s Form 10-K as of December 31, 2010 for additional information related to SJG’s pension and other postretirement benefits. 9. COMMITMENTS AND CONTINGENCIES: STANDBY LETTER OF CREDIT -SJG provided a $25.2 million letter of credit under a separate facility outside of the revolving credit facility to support variable-rate demand bonds issued through the NJEDA to finance the expansion of SJG’s natural gas distribution system.As of December 31, 2010, these bonds were included in the current portion of long-term debt because this letter of credit expired in 2011.The replacement letter of credit expires in August 2015, and as a result, the related bonds are now included in long-term debt as of June 30, 2011. ENVIRONMENTAL REMEDIATION COSTS - SJG incurred and recorded costs for environmental cleanup of 12 sites where SJG or its predecessors operated gas manufacturing plants. SJG stopped manufacturing gas in the 1950s. There have been no changes to the status of SJG’s environmental remediation efforts since December 31, 2010, as described in Note 12 to the Financial Statements in Item 8 of SJG’s Form 10-K as of December 31, 2010. GAS SUPPLY RELATED CONTRACTS - In the normal course of conducting business, we have entered into long-term contracts for natural gas supplies, firm transportation and gas storage service. The earliest that any of these contracts expire is October 2012. The transportation and storage service agreements between us and our interstate pipeline suppliers were made under FERC approved tariffs. Our cumulative obligation for demand charges and reservation fees paid to suppliers for these services is approximately $3.6 million per month and is recovered on a current basis through the BGSS. 14 Table of Contents PENDING LITIGATION - We are subject to claims arising in the ordinary course of business and other legal proceedings. We accrue liabilities related to these claims when we can reasonably estimate the amount or range of amounts of probable settlement costs or other charges for these claims. Management does not currently anticipate the disposition of any known claims to have a material adverse effect on our financial position, results of operations or liquidity. COLLECTIVE BARGAINING AGREEMENTS - Unionized personnel represent approximately 64% of our workforce at June 30, 2011. The Company has collective bargaining agreements with two unions who represent these employees: the International Brotherhood of Electrical Workers (IBEW) that operates under a collective bargaining agreement that runs through February 2013, with the option to extend until February 2014 at the union’s election, and the International Association of Machinists and Aerospace Workers (IAM) that operates under a collective bargaining agreement that runs throughAugust 2014. FAIR VALUE OF FINANCIAL ASSETS AND FINANCIAL LIABILITIES: GAAP establishes a hierarchy that prioritizes fair value measurements based on the types of inputs used for the various valuation techniques.The levels of the hierarchy are described below: ● Level 1:Observable inputs such as quoted prices in active markets for identical assets or liabilities. ● Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly; these include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. ● Level 3:Unobservable inputs that reflect the reporting entity’s own assumptions. Assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the valuation of financial assets and financial liabilities and their placement within the fair value hierarchy. For financial assets and financial liabilities measured at fair value on a recurring basis, information about the fair value measurements for each major category is as follows (in thousands): As of June 30, 2011 Total Level 1 Level 2 Level 3 Assets - Available-for-Sale Securities (A) $ $
